     J2KMDIAC
       Case 1:17-cr-00227-VEC Document 144 Filed 03/07/19 Page 1 of 7   1

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                17 Cr. 227 (VEC)

5    SALVADOR DIAZ,

6                     Defendant.
                                                   Conference
7    ------------------------------x

8                                                  New York, N.Y.
                                                   February 20, 2019
9                                                  3:35 p.m.

10   Before:

11
                            HON. VALERIE E. CAPRONI,
12
                                                   District Judge
13
                                   APPEARANCES
14
     GEOFFREY S. BERMAN
15        United States Attorney for the
          Southern District of New York
16   BY: DANIEL G. NESSIM
          ELINOR TARLOW
17        REBEKAH DONALESKI
          Assistant United States Attorneys
18
     SUSAN G. KELLMAN
19        Attorney for Defendant

20
     Also Present:
21   Mark DeMarco
     Steven Lynch
22   Carlos Santiago

23

24

25

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     J2KMDIAC
       Case 1:17-cr-00227-VEC Document 144 Filed 03/07/19 Page 2 of 7      2

1              (Case called)

2              MR. NESSIM:    Good afternoon, your Honor, Daniel

3    Nessim, Elinor Tarlow, and Rebekah Donaleski for the

4    government.

5              THE COURT:    Good afternoon.

6              MR. DeMARCO:    Mark DeMarco Steven Lynch as standby

7    counsel for Salvador Diaz.      Good afternoon, your Honor.

8              THE COURT:    Good afternoon.

9              Good afternoon, Mr. Diaz.

10             THE DEFENDANT:     Good afternoon.

11             THE COURT:    After the last conference you may recall

12   that I asked Mr. Diaz does he still want to proceed pro se, and

13   he made it very clear that he did not want to proceed pro se,

14   but that he felt that he could not proceed with Mr. DeMarco as

15   his attorney, and, therefore, he was proceeding as we had been

16   proceeding, with him representing himself.

17             As a courtesy to Mr. Diaz I reached out to a new

18   attorney to see whether she would be willing to take on the

19   case and could do it going to trial on Monday.         That's Susan

20   Kellman, who is here.     Ms. Kellman has agreed to do that.

21             Mr. Diaz, here is the situation.        I've got you an

22   attorney who does not have the baggage that Mr. DeMarco has.

23   Let me be very clear that I don't think Mr. DeMarco had a

24   conflict.   I think he was providing you competent reputation.

25   We are going to have to agree to disagree on that.

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     J2KMDIAC
       Case 1:17-cr-00227-VEC Document 144 Filed 03/07/19 Page 3 of 7        3

1              The point is, I've got a new attorney for you if you

2    want to accept a new attorney to represent you during this

3    matter.

4              What would you like?

5              THE DEFENDANT:     Can I have some time, a couple of

6    hours, with her, with my new attorney, just to discuss so I can

7    get a feeling -- basically, I'm trying to find out if I'm going

8    to have the same problems that I had with my previous

9    attorneys.

10             THE COURT:    Some of the problems you will not have are

11   the following.    The Court has ruled on the issue of whether you

12   can put at issue the validity of your underlying court marshal

13   conviction.    That is law of the case.      We are not revisiting

14   that.   Whether Ms. Kellman represents you, whether Ms. Kellman

15   is standby counsel for you, or whatever, whatever situation we

16   have, that issue is not being revisited.

17             So the real issue is just the representation of you

18   for purposes of the trial.      Given the charges that you are

19   facing, that defense is not going to be presented in this

20   courtroom.

21             Do you understand that?

22             THE DEFENDANT:     I understand your position, but I

23   actually came prepared to rebut what you said before.              If you

24   say you are not going to give me --

25             THE COURT:    Mr. Diaz, as I told you last time, I am

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     J2KMDIAC
       Case 1:17-cr-00227-VEC Document 144 Filed 03/07/19 Page 4 of 7         4

1    the admiral of this ship.      I have ruled.    We are not going to

2    keep rearguing.

3              THE DEFENDANT:     I understand that.     But I understand I

4    also have the right to put my opinion on the record.

5              THE COURT:    You do.     And I will give you an

6    opportunity.

7              I am not revisiting my ruling.       I have ruled.       At the

8    end of this trial, if you are convicted, I may be persuaded to

9    let you make a record of what you would have proven had I

10   allowed you to put the defense on.

11             If you want an opportunity to meet Ms. Kellman, that's

12   fine.   She is here.    I am not going to give you a couple of

13   hours, but how about I give you 30 minutes?

14             THE DEFENDANT:     Very well.

15             THE COURT:    I'll be back up.

16             Hang out, Mr. DeMarco and Mr. Lynch.        I'll be back at

17   4:00, so a little shy of half an hour.

18             (Recess)

19             THE COURT:    Mr. Diaz, what is your pleasure?

20             THE DEFENDANT:     Well, I present papers to her.        She

21   said she is going to look it over, and then we will continue

22   with that, and she will be representing me then.

23             THE COURT:    You do want to proceed with Ms. Kellman,

24   is that correct?

25             THE DEFENDANT:     Yes.

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     J2KMDIAC
       Case 1:17-cr-00227-VEC Document 144 Filed 03/07/19 Page 5 of 7     5

1              THE COURT:    Mr. DeMarco and Mr. Lynch, with the thanks

2    of the Court, you are relieved.

3              MR. DeMARCO:    Thank you, your Honor.

4              MR. LYNCH:    Thank you, your Honor.

5              THE COURT:    Ms. Kellman, I am going to ask you to file

6    a notice of appearance in this case.        You have asked to have

7    your mentee named as well.      I'm happy to do that.

8              MS. KELLMAN:    I can file a separate notice, your

9    Honor.

10             THE COURT:    Yes, you should file a separate notice.

11             Just to catch you up on where we are, I will dutifully

12   amend the voir dire questions to reflect the fact that Mr. Diaz

13   is being represented, so he is no longer proceeding pro se, so

14   that will get adjusted accordingly.        Obviously, Ms. Kellman.

15             I'm sorry.    what is your name again?

16             MR. SANTIAGO:    Carlos Santiago.

17             THE COURT:    Your name will be on the voir dire

18   questions as well.

19             I think everything is on ECF.       If not, we will send

20   you the voir dire questions.

21             MS. KELLMAN:    If I can't find something, I will check

22   in with your clerk or the government.

23             THE COURT:    We should have a charge out hopefully

24   tomorrow.   The plan is to do a charge conference at the end of

25   the first day of trial, which will be Monday.

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     J2KMDIAC
       Case 1:17-cr-00227-VEC Document 144 Filed 03/07/19 Page 6 of 7        6

1              Mr. Diaz, you understand that now that you are

2    represented, you are represented.       You can't keep going back

3    and forth between being represented and proceeding pro se.

4              You understand that?

5              THE DEFENDANT:     I understand.    I understood that in

6    the beginning, your Honor.      I think I showed sufficient

7    evidence to show that I was not represented -- was not

8    afforded --

9              THE COURT:    We are not going to argue that.

10             MS. KELLMAN:    We have dealt with it.

11             THE COURT:    It's done.    The water is under the bridge

12   or over the dam.

13             One question that I had asked at the final pretrial

14   conference that I want to confirm, because you sort of all

15   looked like you weren't sure what the answer was.

16             Has a plea offer been made to Mr. Diaz?

17             MR. NESSIM:    A plea offer has not been made.           Mr. Diaz

18   has received a Pimentel letter.

19             THE COURT:    Mr. Diaz is aware that he can plead

20   guilty.   There is no offer on the table, but he understands

21   what the guidelines are if he chooses to plead guilty, correct?

22             MR. NESSIM:    Yes, your Honor.

23             THE COURT:    Mr. Diaz, have you received a letter from

24   the government that lays out what the guideline calculation

25   would be if you elected to plead guilty?

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     J2KMDIAC
       Case 1:17-cr-00227-VEC Document 144 Filed 03/07/19 Page 7 of 7      7

1               THE DEFENDANT:    No, I have not.

2               THE COURT:    We will make sure that you get that.

3               Could you please make sure to send it to Ms. Kellman

4    so that Mr. Diaz has it.

5               MR. NESSIM:    Yes, your Honor.

6               THE COURT:    Is there anything else that I need to do

7    before we adjourn to meet again at 9:45 on Monday morning?

8               MS. KELLMAN:    Your Honor, we at this stage have no

9    discovery or 3500 material, but my understanding is that the

10   government is prepared to provide it to us forthwith.

11              THE COURT:    Correct.

12              Mr. Diaz has it all, but they will provide it to you

13   as well.

14              MS. KELLMAN:    Thank you.   He didn't bring it.

15              THE COURT:    Anything further from the government?

16              MR. NESSIM:    No.   Thank you, your Honor.

17              THE COURT:    Anything further, Ms. Kellman?

18              MS. KELLMAN:    No, your Honor.

19              THE COURT:    Ms. Kellman, thank you for stepping in on

20   this short notice for a trial on Monday.

21              MS. KELLMAN:    My pleasure, Judge.     Glad I can help.

22              (Adjourned)

23

24

25

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
